          Case 1:18-cv-12251-CM Document 40 Filed 06/25/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 THOMAS BLUME and JASON MARTINEZ
          Plaintiffs,
      -against-

                                                             No. 18-cv-12251 (CM)
 PORT AUTHORITY TRANS-HUDSON
 CORPORATION


           Defendant.




       ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION

McMahon, C.J.:

       Defendant Port Authority Trans-Hudson Corporation (“PATH”) has filed a motion (Dkt.
No. 38), seeking reconsideration of this Court’s April 6, 2020 order denying its motion for
summary judgment, Blume v. Port Authority Trans-Hudson Corp., No. 18-cv-12251, 2020 WL
1674000 (S.D.N.Y. Apr. 6, 2020) (Dkt. No. 37; hereinafter, “Blume I”).

     PATH’s motion is decided by the Court sua sponte, without any need for further briefing.
PATH’s motion is denied.

        Reconsideration of a previous order by the court is an “extraordinary remedy to be
employed sparingly in the interests of finality and conservation of scarce judicial resources.” In
re Health Mgmt. Sys. Inc. Sec. Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000) (internal
citations and quotation marks omitted). “The provision for reargument is not designed to allow
wasteful repetition of arguments already briefed, considered and decided.” Schonberger v.
Serchuk, 742 F.Supp. 108, 119 (S.D.N.Y. 1990).

        Accordingly, the standard for granting a motion for reconsideration is “strict,” and
reconsideration will usually be denied. Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir.
1995). To merit reconsideration, a party must pinpoint “‘an intervening change in controlling
law, the availability of new evidence, or the need to correct a clear error or prevent manifest
injustice.” Virgin Atl. Airways, Ltd. v. Nat'l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)
(internal quotation marks omitted). “[A] motion to reconsider should not be granted where the
moving party seeks solely to relitigate an issue already decided.” Shrader, 70 F.3d at 257.
            Case 1:18-cv-12251-CM Document 40 Filed 06/25/20 Page 2 of 3



        PATH does not cite the standard for reconsideration under the Federal Rules, or this
Court’s Local Rules, let alone argue that any of the recognized grounds for reconsideration apply
here. Instead, its motion recycles arguments rejected in this Court’s prior order, and which
PATH raised in connection with its motion for summary judgment, namely: (1) that admissible
expert testimony is necessary to create a genuine dispute as to general causation and dosage (see
Dkt. No. 20, Def.’s Mot. for SJ Br., at 9); (2) that Dr. Fox’s testimony lacks a reliable basis to
form an opinion as to general causation and dosage (id. at 11-19); (3) that the manufacturer’s
safety data sheet (“MSDS”) for the toxin at issue in this case, TBP, is unreliable proof of general
causation (id. at 15-16); and (4) that remaining non-expert evidence in the record -- including lay
opinion, eyewitness testimony concerning the Plaintiffs’ temporal proximity, and the Plaintiffs’
medical records -- is insufficient as a matter of law to bring this case to a jury (id. at 12, 14, 21-
23).

       Each of these arguments hangs on PATH’s conviction that “causation in toxic tort FELA
cases can only be proven through admissible expert testimony.” (Dkt. No. 39, Def.’s
Reconsideration Br., at 1.) However, that premise is contrary to the law of this circuit: as my
opinion in Blume I made clear, a trier of fact “could reasonably determine, without expert
testimony, that prolonged exposure [to toxins],” would cause the sort of inhalation injuries for
which the Plaintiffs seek redress in this case. Blume I, at *6 (quoting Ulfik v. Metro-North
Commuter R.R., 77 F.3d 54, 60 (2d Cir. 1996)).

        Besides, PATH’s continuing disagreement with the Court about the
Plaintiffs’ evidentiary burden at this stage is not a freestanding basis for reconsideration. Its
papers present neither an “intervening change in controlling law” since April 6, 2020, nor
“evidence that was truly newly discovered or could not have been found by due diligence.”
Space Hunters, Inc. v. United States, 500 F. App'x 76, 81 (2d Cir. 2012) (internal quotation
marks omitted). Nor do arguments based on previously-presented case law establish clear error
or manifest injustice. See Merced Irrigation Dist. v. Barclays Bank PLC, 178 F. Supp. 3d 181,
184 (S.D.N.Y. 2016). For that reason, PATH’s rehashing of the Second Circuit’s holding in
Wills v. Amerada Hess, 379 F.3d 32 (2d Cir. 2004) -- a toxic tort case where the plaintiff sought
relief under the Jones Act, a different federal statute with a more rigorous causation standard -- is
fruitless. 1




1
  PATH implies, in a footnote, that Wills was decided under the FELA relaxed causation standard because the “The
Jones Act incorporates FELA by reference.” (Dkt. No. 39, Def.’s Reconsideration Br. at 2 n.3. (citing The Dutra
Group v. Batterton, 139 S.Ct. 2275, 204 L.Ed.2d 692, 2019 A.M.C. 1521 (2019).) Dutra does not stand for that
proposition; all that the Supreme Court decided in that case, concerning the availability of punitive damages for
claims of unseaworthiness under the Jones Act, was that “The Jones Act adopts the remedial provisions of FELA,
and . . . the scope of damages available to FELA plaintiffs.” Id. at 2284. Moreover, while a plaintiff in a FELA case
need only show that the common carrier’s negligence “played any part, even the slightest” in causing their injuries,
Blume I, at *1, a plaintiff suing a vessel owner under the Jones Act must demonstrate that unseaworthiness “played a
substantial part in . . . causing [their] injury.” Saleh v. U.S., 849 F. Supp. 2d 886, 895 (S.D.N.Y. 1994) (citing
Ferguson v. Moore-McCormack Lines, Inc., 352 U.S. 521, 523, 77 S.Ct. 457, 458, 1 L.Ed.2d 511 (1957)).
          Case 1:18-cv-12251-CM Document 40 Filed 06/25/20 Page 3 of 3



                                        CONCLUSION

       The motion for reconsideration is DENIED. The clerk of court is directed to close the
motion at Docket Number 38.

       This constitutes the written opinion and order of the court.

Dated: June 25, 2020
New York, New York




                                     ___________________________________

                                                     Chief Judge

BY ECF TO ALL PARTIES
